                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



VAN POUNDS,                                                 Case No. 6:19-cv-00420-MK
                                                             OPINION AND ORDER
             Plaintiff,

      V.

CAMERON SMITH, individually and in his
official capacity; BRIAN LIGHT, individually
and in his official capacity; and, OREGON
DEPARTMENT OF CONSUMER AND
BUSINESS SERVICES,

             Defendants,


AIKEN, District Judge:

      This Court previously adopted Magistrate Judge Mustafa Kasubhai's Findings

and Recommendation F&R (doc. 13), granting defendants' motion to dismiss

plaintiffs complaint and dismissing this case with prejudice. (doc. 19) Now before

the Court are defendants' bill of costs (doc. 22), plaintiffs motion to amend or set aside

the previous judgement (doc. 25), and plaintiffs motion for leave to file a motion for

sanctions (doc. 24), and plaintiffs motion for sanctions. (doc. 30) For the reasons set

Page 1 - OPINION AND ORDER
!
I   '




        forth herein, plaintiffs motions are DENIED and defendants are GRANTED costs in

        the amount of $405.00.

                                           DISCUSSION

              This action arises out of plaintiffs unsuccessful election campaign for a seat on

        the Oregon Supreme Court.        Plaintiff, an employee of Oregon Department of

        Consumer and Business Services ("DCBS"), brought suit against defendants due to

        the release of certain personnel records which was made pursuant to a public records

        request from a journalist. In adopting Judge Kasubhai's F&R, this Court previously

        found that the allegations in the complaint failed to state any federal law claims upon

        which relief could be granted. The Court further found that plaintiffs state law

        claims were barred by 11th Amendment Immunity. The Court addresses each of the

        pending motions in turn.

        I.    Bill of Costs

              Defendants' seek costs in the amount of $405.00. Specifically, $5.00 for docket

        fees pursuant to 28 U.S.C. § 1923(a) and $400.00 for filling fees pursuant to 28 U.S.C.

        §§ 1919, 1921.

              Federal Rule of Civil Procedure 54(d) provides that, "[u]nless a federal statute,

        these rules, or a court order provides otherwise, costs--other than attorney's fees-

        should be allowed to the prevailing party." Fed. R. Civ. P. 54(d). "Costs" taxable under

        Rule 54(d) "are limited to those set forth in 28 U.S.C. §§ 1920 and 1821." Twentieth

        Century Fox Film Corp. v. Entm't Distrib., 429 F.3d 869, 885 (9th Cir. 2005), (citing

        Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 445 (1987)).



        Page 2 - OPINION AND ORDER
      While Rule 54 creates a presumption in favor of awarding costs to the

prevailing party, district Geurts may refuse to award costs based on the

circumstances of a case. See Ass'n of Mex.-Am. Educators v. California, 231 F.3d 572,

591-93 (9th Cir. 2000). This discretion is not unlimited, and a District Court must

specify reasons for its refusal to award costs.      Id. at 591.    There are several

appropriate considerations for the Court to weigh, including:

      "(1) the losing party's limited financial resources; (2) misconduct on the
      part of the prevailing party, (3) the chilling effect on
      prospective litigants; (4) whether the case involves issues of substantial
      public importance, specifically educational quality, interracial
      disparities in economic opportunity, and access to positions of social
      influence; (5) great economic disparity between the parties; (6) whether
      the issues in the case are close and difficult; and (7) whether Plaintiff's'
      case, although unsuccessful, had some merit."

      Jefferson v. City of Fremont, 2015 WL 1264703, at *2 (N.D. Cal. Mar. 19, 2015)

(internal citations omitted)

      First, the Court notes that plaintiff has not filed any response to this request,

despite filing several other unrelated motions and briefing.       While there may a

significant economic disparity between the parties, there are no facts in the record to

show that plaintiff has limited financial resources. The Court further finds that the

issues in the case were not close or difficult, as evidenced by the fact that the case

was dismissed with prejudice on the pleadings. Given these considerations and the

presumption in favor of awarding reasonable costs to a prevailing party, the Court

grants defendants costs in the amount of $405.00.

IL     Motion to Amend and Set Aside Judgment

      Plaintiff moves this Court to set aside it's previous judgement pursuant to Rule

Page 3 - OPINION AND ORDER
52(b) alleging that the ruling was clearly erroneous, based on misstatement of fact

and law by defendants, and results in manifest injustice. The Court first notes that

Rule 52(b) is inapplicable in this case as it applies to "actions tried on the facts

without a jury or with an advisory jury." Fed. R. Civ. P. 52(a)(l). As this case has

not been tried, the Court construes plaintiffs motion as motion for reconsideration

pursuant to Rules 59 and 60.

      A district court is permitted to reconsider and amend a previous order

pursuant to Fed. R. Civ. Pro. 59(e). A motion for reconsideration, however, is "an

extraordinary remedy, to be used sparingly in the interests of finality and

conservation of judicial resources." Kana Enters., Inc. v. Estate of Bishop, 229 F.3d

877, 890 (9th Cir. 2000) (internal citations omitted). Reconsideration is appropriate

only if "the district court (1) is presented with newly discovered evidence, (2)

committed clear error or the initial decision was manifestly unjust, or (3) if there is

an intervening change in controlling law." 389 Orange St. Partners v. Arnold, 179

F.3d 656, 665 (9th Cir. 1999).

      Likewise, a Court may grant relief from final judgment pursuant to Rule 60(b)

for the following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence that, with reasonable diligence, could not
      have been discovered in time to move for a new trial under Rule 59(b);
      (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or discharged; it is based
      on an earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or
      (6) any other reason that justifies relief.

Page 4 - OPINION AND ORDER
i   •




        Fed. R. Civ. P. 60(b).

               Considering plaintiffs motion, the Court finds that he has not alleged the

        existence of any newly discovered evidence which would cause the court to reconsider

        its ruling adopting the F&R. Further, he has not alleged that the judgment is void

        or has been otherwise discharged.       Plaintiff does allege that defendants made

        misrepresentations of law and fact which led to the adverse rulings. His arguments

        focus, however, on his own subjective interpretations of both facts and law and do not

        point to any true misrepresentations or fraud on the part of defendants. The Court

        finds that defendants did not take any bad faith actions in litigating this case. Thus,

        the Court denies the motion as construed under Rule 60(b)

               Turning to the Rule 59(e) analysis, again plaintiff has not alleged any newly

        discovered evidence or intervening changes in the law. The Court also finds that

        there is no clear error or manifest unjustness. The Court has considered plaintiffs

        arguments and reaffirms its previous order adopting the F&R. Thus, the motion as

        construed under Rule 59(e) is also denied.

        III.   Motions for Sanctions

               Setting aside whether plaintiff actually complied with this District's

        requirement that parties confer in good faith to resolve issues prior to filing motions,

        the Court finds that the pending motions (docs. 24 and 30) must be denied. The Court

        dismissed plaintiffs complaint and denied his motion to set aside the previous

        judgment. This case is closed, and plaintiff has alleged not sanctionable conduct in

        the present motions.     Accordingly, sanctions under Fed. R. Civ. Pro. ll(c) are

        Page 5 - OPINION AND ORDER
inappropriate in this case.

                                   CONCLUSION

      For the reasons set forth above, defendants' Bill of Costs (doc. 22) is

GRANTED, and defendants are awarded costs in the amount of $405.00. Plaintiffs

motion to set aside judgment (doc. 25) is DENIED. Plaintiffs Motion for leave to File

a Motion for Sanctions (doc. 24) and Motion for Sanctions (doc. 30) are DENIED. The

request for oral arguments is denied as unnecessary.

IT IS SO ORDERED.
                   f'\, 0
      Dated this d�day of January 2020.




                                      Ann Aiken
                              United States District Judge




Page 6 - OPINION AND ORDER
